Order denying plaintiff’s motion for summary judgment, to dismiss the counterclaim, and for severance of the issues, affirmed, with ten dollars costs and disbursements. The motion to dismiss the counterclaim should have been made within ten days after service of the answer. (Rule 110, Rules of Civil Practice.) The issues presented by the pleadings as amplified by the affidavits show that the ease should be tried, and not disposed of summarily. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.